Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 1-5, 7-15, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the combination of elements including
(Claim 1) An apparatus, comprising: a connector to couple a dual in-line memory module (DIMM) to a printed circuit board (PCB), wherein the connector includes: first and second opposing ends; and a housing body between the first and second opposing ends, wherein the housing body includes a top lengthwise edge to receive the DIMM and a bottom lengthwise edge to couple the DIMM to the PCB; and a first latch and a second latch coupled at the respective first and second opposing ends of the connector to engage the DIMM, wherein the first and second latches are engageable to respective first and second sides of the DIMM, at respective first and second portions of the first and second sides, wherein the first and second sides of the DIMM extend out of the first and second portions in response to the engagement of the first and second portions with the first and second latches, wherein the first and the second opposing ends have respective first and second heights relative to a height of the housing body to allow the DIMM to be inserted or removed at an angle when disengaged from the first latch and the second latch, wherein the first latch and the second latch are coupled to the connector to be removable, at an acute angle relative to the first and second opposing ends, prior to 
(Claim 10) A method of coupling a dual in-line memory module (DIMM) to a printed circuit board (PCB), comprising: aligning the DIMM with a top lengthwise edge of a housing body of a connector, wherein aligning the DINM includes tilting the DIMM at an acute angle from horizontal; inserting the DIMM into the housing body of the connector to couple the DIMM to mating signaling connectors of the PCB; and engaging a latch coupled at an end of the connector to secure the DIMM to the PCB, wherein the end of the connector has a height relative to a height of the top lengthwise edge to allow the DIMM to be inserted or removed from the connector at the acute angle from the horizontal, 3Application No.: 16/739,006Docket No.: 132420-250999 (AB9490-US) wherein engaging the latch includes attaching the latch to a side of the DIMM, at a portion of the side, wherein the side of the DIMM is to extend out of the portion in response to the attaching the latch with the portion, when the DIMM is disengaged from the latch and wherein the latch is coupled to be removable from the connector prior to removal of the DIMM by sliding the latch away from the end of the connector.
(Claim 13) A system, comprising: a dual in-line memory module (DIMM); a printed circuit board (PCB); and a connector including: a housing body to couple the DIMM to the PCB, wherein the housing body includes a top lengthwise edge to receive the DIMM and a bottom lengthwise edge to couple the DIMM to the PCB; first and second opposing ends of the connector; and a first latch and a second latch coupled at the respective first and second opposing ends of the connector to engage the DIMM, wherein the first and second latches are engageable to respective first and second sides of the DIMM, at respective first and second portions of the first and second sides, wherein the first and second sides of the DIMM extend out of the first and second portions in response to the engagement of the first and second portions with the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813.  The examiner can normally be reached on M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        09/03/2021